DETAILED ACTION
This action is pursuant to the claims filed on 02/28/2022. Claims 1-2 and 4-29 are pending. A first action on the merits of claims 1-2 and 4-29 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Claim Objections
Claims 1, 10, 21, 23, and 24 are objected to because of the following informalities:  
Claim 1 limitation (d); “between a pair of the electrodes” should read “between a pair of the at least two ECG electrodes of the first portion or the at least three ECG electrodes of the flexible second portion” to increase clarity..  
Claim 10 final line; “an intersection between the sections” should read “an intersection between the heart apex mitral-covering section and the heart sinoatrial node-covering section” to increase clarity.
Claim 21, “the lower sections” should read “the second portion” to increase clarity.
Claim 21, “the first section” should read “the first portion” to increase clarity.
Claim 23, “the longer first section” should read “the horizontally elongated longer section” to increase clarity and maintain consistent terminology.
Claim 24, examiner suggests rephrasing claim to more clearly recite the heart sinoatrial node-covering section comprising four of the ECG detectors, which are electrodes, wherein the sionoatrial node-covering section is laterally longer than the apex mitral section to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-19, 23, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 1 recites the limitation “a first heart sinoatrial node-covering portion comprising at least two ECG electrodes … a flexible second portion … comprising: … a heart sinoatrial node-covering section comprising at least three ECG electrodes”. The structure of the first portion and the second portion are unclear as each portion is respectively recited to comprise a heart sinoatrial node covering portion comprising at least two ECG electrodes and at least three ECG electrodes respectively. As such, it appears that the applicant is claiming all of the electrodes of the device are located on a sinoatrial node-covering portion. Review of the applicant’s specification discloses the electrodes of the second portion being located on a portion configured to be near the apex mitral region of the heart. As such, the metes and bounds of this limitation are unclear. For examination purposes, a heart sinoatrial node-covering section or portion will be interpreted broadly as a portion that is capable of being positioned near a heart sinoatrial node of a user. Claims 2 and 4-19 inherit this deficiency.
Claim 23 recites the limitation "the lower portion".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to read “the second portion”.
Claim 23 recites the limitation "the second section".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to read “the horizontally elongated shorter section”.
Claim 24 recites the limitation “an uppermost, heart sinoatrial node-covering portion comprising ECG detectors; a lowermost portion … comprising: … a heart sinoatrial node-covering section comprising ECG detectors”. The structure of the uppermost portion and the lowermost portion are unclear as each portion is respectively recited to comprise a heart sinoatrial node covering portion comprising ECG detectors. As such, it appears that the applicant is claiming all of the electrodes of the device are located on a sinoatrial node-covering portion. Review of the applicant’s specification discloses the electrodes of the second portion being located on a portion configured to be near the apex mitral region of the heart. As such, the metes and bounds of this limitation are unclear. For examination purposes, a heart sinoatrial node-covering section or portion will be interpreted broadly as a portion that is capable of being positioned near a heart sinoatrial node of a user. Claims 25-29 inherit this deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (U.S. PGPub No. 2008/0154110) in view of Chang (U.S. PGPub No. 2016/0302726), in view of Alizadeh (U.S. PGPub No. 2019/0015008), in view of Kaib (U.S. PGPub No. 2011/0288605), and in further view of Dominguez (U.S. Patent No. 6,560,473).
Regarding claim 1, Burnes teaches a portable device for measuring electrocardiographic signals (Figs 1-3, [0009]), the device comprising: a first heart sinoatrial node-covering portion comprising at least two ECG electrodes (Fig 1 segment 212 with electrodes E1, E2 capable of being near a SA node of the heart, thus interpreted as a sinoatrial node-covering portion); a flexible second portion elongated in a substantially horizontal direction and being located below the first portion (Fig 1 section 210 with electrodes E3-E8), comprising a heart apex mitral-covering section (Fig 1 at least part of the left hand side of section 210 is capable of covering a heart apex mitral section (i.e., can be placed to cover said anatomical region)); (ii) a heart sinoatrial node-covering section comprising at least three ECG electrodes (right hand side of section 210 and electrodes E3-E7 of section 210 configured to cover heart sinoatrial node section (i.e., configured to be placed on said anatomical region)) (iii) the electrodes of the first portion being vertically higher than the electrodes of the second portion (Fig 1 electrodes E1-E2 are higher than E3-E8); and (iv) at least a majority of the electrodes of the second portion being at a greater lateral distance from a vertically elongated line (Fig 1 elongated vertical line interpreted as axis X), as compared to a lateral distance between the vertically elongated line and the electrodes of the first portion (electrodes E3-8 are laterally further from axis X compared to electrodes E1-2 of section 212); a controller (Fig 1 and [0032], controller connected to connector 140) configured to take multiple bipolar measurements between electrodes of the system (Fig 1 and [0028] describes bipolar system of electrodes E1-E10); a single user strap (Figs 2a and 3, single strap 232) removably attaching the electrodes in operating positions with all of the electrodes and sensors being located where heart electrical signals flow (strap 232 removably attaches electrodes to body in operating positions), the single strap being a chest strap connected to only the second portion, and the first portion being spaced above a laterally extending line through the strap (strap 232 only connected to second portion 210 and the first portion 212 is spaced above the strap 232). Burnes further teaches where each electrode of the first and second portion has a predetermined distance with respect to one another ([0027]). Burnes further discloses the user of wireless technology ([0007]). 
Burnes fails to teach (c) a wireless communicator located between the heart apex mitral-covering section and the heart sinoatrial node-covering section, the vertical line extending through the wireless communicator.
In related prior art, Chang teaches a similar portable device for ECG measurements (Fig 2 system 200) comprising a wireless communicator located between the heart apex mitral-covering section and the heart sinoatrial node-covering section (Fig 2 data recorder 204 comprises wireless transmission component as disclosed in [0041], data recorder 204 is located between similar SA node and apex mitral covering sections), the vertical line extending through the wireless communicator (transmission component of data recorder located at center of device where a vertical line would extend through center of device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Chang to incorporate a wireless communicator located between the heart apex mitral covering section and the sinoatrial node covering section. Doing so would have been obvious to one of ordinary skill in the art as the use of wireless transmission components is well-known in the art to yield the predictable result of wirelessly transferring physiological data acquired from the device (Chang [0041]; Burnes [0007]).
Burnes fails to teach (d) a body core temperature sensor located between a pair of the electrodes.
In related prior art, Alizadeh teaches a similar device (Device of Figs 2-3 for ECG monitoring with electrodes 25) comprising a body core temperature sensor located between a pair of the electrodes (core body temperature 22 located between pair electrodes 25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Chang and Alizadeh to incorporate a body core temperature sensor between a pair of the electrodes. Providing a body core temperature sensor would advantageously provide the device with the ability to gather more physiological data ([0063] disclosing acquiring various types of physiological data in addition to ECG data).
Burnes fails to explicitly teach the specific potential difference measurements taken in the bipolar ECG between the at least two electrodes of the first portion and the at least three electrodes of the second portion and that each potential difference measurement occurs simultaneously at three independent positions of a user’s body.
In related prior art, Kaib teaches a similar wearable ECG device (Fig 1E, [0046]) wherein a controller is configured to take potential difference measurements of between every possible pair of electrodes (Fig 5 and [0096-0098]) wherein the controller is configured to simultaneously take the first, second and third potential difference measurements at three independent positions of a user's body ([0111]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG system and controller of Burnes in view of Shusterman, Libbus, and Kaib to incorporate the controller configured to simultaneously take first, second, and third potential difference measurements between the at least two electrodes of the first portion and the at least three electrodes of the second portion to arrive at the device of claim 1. Providing the controller configured to take potential difference measurements between every pair of electrodes advantageously allows the controller to analyze every potential pair of ECG electrodes to further process the ECG electrode pairs that provided the highest quality measurements ([0096-0099]). Providing the controller with a number of channels to simultaneously monitor all pairs of ECG electrodes advantageously provides the device with the capability of continuous and accurate monitoring between the pairs of ECG electrodes ([0111]).
Burnes is silent to the distances between any of the electrodes of the first and second portions. 
In related prior art, Dominguez teaches a similar ECG device comprising template including a first portion comprising at least two electrodes (Fig 3, first portion including electrodes 45 and 31) and a second portion comprising at least three electrodes (Second portion including electrodes 33, 35, 37, and 39); a distance between a middle point of the electrodes of the first portion and at least one of the electrodes of the at least three electrodes of the second portion is between 20mm and 80mm (see calculations below – Distance between middle point M and electrode 33 is 91.02 mm); a distance between the middle point of the electrodes of the first portion and another of the at least three electrodes of the second portion is between 100mm and 250mm (see calculations below – Distance between middle point M and electrode 39 is 233.13 mm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and electrodes of Burnes in view of Shsuterman, Libbus, Kaib and Dominguez to incorporate the electrode spacings between the electrodes of the first and second portions as claimed to arrive at the device of claim 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The Burnes, Chang, Alizadeh, Kaib, and Dominguez combination discloses substantially all the limitations of the claim(s) except for the distance between the middle point of the electrodes of the first portion and a first electrode of a second portion being between 20 and 80 mm.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the distance between the middle point of the electrodes of the first portion and a first electrode of the second portion to be between 20 and 80 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    610
    762
    media_image1.png
    Greyscale

Regarding claim 4, in view of the combination of claim 1, Kaib teaches wherein the controller is configured to take potential difference measurements of between every possible pair of electrodes (Fig 5 and [0096-0098]).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG system and controller of Burnes in further view of Kaib to incorporate the controller configured to take the first potential measurement using a first electrode of the first portion, the second potential difference measurement using a second electrode of the first portion and a second electrode of the second portion; and the third potential difference measurement using the second electrode of the first portion and a third electrode of the second portion to arrive at the device of claim 4. Providing the controller configured to take potential difference measurements between every pair of electrodes to arrive at the device of claim 4 advantageously allows the controller to analyze every potential pair of ECG electrodes to further process the ECG electrode pairs that provided the highest quality measurements ([0096-0099]).
Regarding claim 5, Burnes further teaches wherein the electrodes of the first portion of the device are laterally spaced from one another (Fig 1 electrodes E1 and E2 are laterally spaced).
Regarding claim 8, Burnes further teaches wherein the first portion and at least part of the second portion of the device are integrated portions within the device (See Fig 1 segments 212 and 210 are integrated).
Regarding claim 9, Burnes further teaches the a width and a curved shape that allows the portable device to be comfortably fitted behind a bridge of a bra cup for a female user ([0023] and Fig 1; thin portion extending between lower segment 210 and intermediate bulbous portion 212 is the flexible connector portion having a smaller width to provide the capability to have a more comfortable fit behind a bridge of a bra cup).
Regarding claim 10, Burnes further teaches a flexible connector portion shaped to have a pre-determined width (Fig 1 portion connecting 212 and 210), the flexible connector vertically extending between the first and second portions of the portable device (see Fig 1, connector portion between 212 and 210), the first portion being laterally wider than the connector portion (section 212 is wider than connector portion) but having a lateral width less than the heart sinoatrial node-covering section (width of first portion 212 is less than width of SA section of 210), and a bottom end of the connector portion being located adjacent an intersection between the sections (Fig 1 bottom of connector portion is adjacent the intersection of the apex mitral and SA node sections of second portion 210). Burnes further appears to disclose the flexible connector portion is shaped to have a predetermined width (Fig 1, thin portion extending between lower segment 210 and intermediate bulbous portion 212 is a flexible connector portion has a predetermined width that appears to be 2 to 8mm).
The Burnes/Shusterman/Libbus/Kaib/Dominguez combination discloses the invention substantially as claimed above except for width of the flexible connector portion being between 2 to 8 mm. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the width of the flexible connector portion to be between 2 to 8 mm, since applicant has not disclosed that the width solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a width that is larger than 8 mm or smaller than 2 mm.
Regarding claim 11, Burnes further teaches all of the electrodes of the second portion are laterally spaced from each other (Fig 1 E3-E8 are laterally spaced). Burnes further discloses wherein the second portion (segment 210) may be arcuate in shape or linear ([0023]). Burnes further appears to disclose the apex-mitral covering section (left side of Fig 1) is equal in lateral length than the sinoatrial node covering section (right side of segment 210 of Fig 1). 
The combination discloses substantially all the limitations of the claim(s) except the heart apex mitral-covering section is laterally shorter than the heart sinoatrial node-covering section of the second portion and the heart sinoatrial node-covering section of the second portion has a substantially constant vertical dimension adjacent the electrodes of the second portion. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the heart apex mitral section laterally shorter than the sinoatrial node section and the sinoatrial node-covering section of the second portion to have a substantially constant vertical dimension adjacent the electrodes of the second portion, since applicant has not disclosed that the vertical dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a non-constant vertical dimension of the SA node section as evidenced by Burnes disclosing the use of an arcuate shape or linear shape of the second portion 210 ([0023]). The invention would similarly perform equally as well with the apex mitral-covering section and the sinoatrial node covering section having equal lateral lengths.
Regarding claim 12, Burnes further teaches wherein the heart apex mitral-covering section is oriented at an offset angle with respect of the heart sinoatrial node-covering section of the second portion (Fig 1, the apex mitral (left) section of segment 210 is positioned at an offset angle with respect to sinoatrial node section (right) of segment 210).
Regarding claim 13, in view of the combination of claim 12 above, Chang further teaches wherein an offset angle of a similar second portion of an electrode strip (Fig 4 diagonal section extending from connector 206) is about 45° relative to a longitudinal axis of a similar first portion of an electrode strip (Fig 4, longitudinal section of electrode strip 202 comprising electrodes U4-U6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a predetermined angle of about 15 to 35 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to further optimize the position of the electrode(s) on the second section of the second portion of the device.
Regarding claim 14, Burnes further teaches wherein the first and second portions of the device comprise flexible regions ([0023] substrate 202 is flexible).
Regarding claim 15, in view of the combination of claim 1, Alizadeh further teaches a pulse oximeter (pulse ox sensor 20), configured to monitor an oxygen saturation level from a region proximal to the heart of the user (Figs 2-3, pulse ox sensor 20 configured to measure O2 saturation level from region proximal to heart). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in further view of Alizadeh to incorporate the pulse oximeter within the device. Providing a pulse oximeter sensor would advantageously provide the device with the ability to gather more physiological data for a clinician or user to analyze ([0063] disclosing acquiring various types of physiological data in addition to ECG data).
The combination discloses substantially all the limitations of the claim(s) except the pulse oximeter located on an opposite side of the second portion from the ECG electrodes with the wireless communicator therebetween.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the pulse oximeter on an opposite side of the second portion from the ECG electrodes with the wireless communicator therebetween, since applicant has not disclosed that the spatial relationship of the pulse oximeter, electrodes, and wireless communicator solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pulse oximeter, electrodes, and wireless communicator being in any other spatial arrangement. 
Regarding claim 16, in view of the combination of claim 1, Alizadeh further teaches the temperature sensor is configured to monitor a temperature from a region proximal to the heart of the user (Figs 2-3, temp sensor 22 is located at a region proximal to heart), the temperature sensor is located vertically lower than at least one of the ECG electrodes (Fig 3, temp sensor 22 vertically lower than at least one ECG electrode 25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Burnes in view of Alizadeh to incorporate the body core temperature sensor vertically lower than at least one of the ECG electrodes. Providing a body core temperature sensor would advantageously provide the device with the ability to gather more physiological data ([0063] disclosing acquiring various types of physiological data in addition to ECG data).
The combination discloses substantially all the limitations of the claim(s) except and the temperature sensor is laterally located closer to the vertical line than are at least three of the ECG electrodes.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the temperature sensor laterally closer to the vertical line than at least three of the ECG electrodes, since applicant has not disclosed that spatial location of the temperature sensor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any location of the temperature sensor relative to the ECG electrodes. 
Regarding claim 17, in view of the combination of claim 1 above, Burnes further teaches wherein the first portion defines an uppermost edge of the device (Fig 1, first portion is newly interpreted as portion of sections 212, 206, 208, and 214 such that the first portion defines an uppermost edge of the device at section 214).
However, such an interpretation of the first portion of Burnes yields the deficiency of Burnes failing to explicitly teach at least a majority of the electrodes of the second portion being at a greater lateral distance from a vertically elongated line, as compared to a lateral distance between the vertically elongated line and the electrodes of the first portion.
The examiner notes that Burnes appears to disclose that at least a majority of the electrodes of the second portion (Figs 1, E3-E8) being at a greater lateral distance from a vertically elongated line (elongated line ‘X’ through center of device), as compared to a lateral distance between the vertically elongated line and the electrodes of the first portion (E1-E2 and E9-E10; Examiner notes Fig 2a appears to show electrodes V5, V6, LL, and RL as being laterally further from the center line ‘X’ of the device compared to electrodes LA of the first portion).
The combination discloses substantially all the limitations of the claim(s) except the explicit teaching that at least a majority of the electrodes of the second portion being at a greater lateral distance from a vertically elongated line, as compared to a lateral distance between the vertically elongated line and the electrodes of the first portion.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the majority of the electrodes of the second portion at a greater lateral distance from the vertically elongated line compared to the lateral distance between the vertically elongated line and the electrodes of the first portion, since applicant has not disclosed that the lateral distance of the electrodes of the first and second portion relative to the elongated vertical line solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with only half of the electrodes of the second portion being at a greater lateral distance from the vertical line compared to the electrodes of the first portion. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Chang, in view of Alizadeh, in view of Kaib, in view of Dominguez as applied to claim 1, and in further view of Smith (U.S. PGPub No. 2016/0029913).
Regarding claim 2, the Burnes/Chang/Alizadeh/Kaib/Dominguez combination teaches the device of claim 1 as stated above.
Burnes/Chang/Alizadeh/Kaib/Dominguez fail to explicitly teach wherein the controller is configured to simultaneously generate: a first electrocardiographic waveform from the first potential difference measurement; a second electrocardiographic waveform from the second potential difference measurement; and a third electrocardiographic waveform from the third potential difference measurement.
In related prior art, Smith teaches a similar device and system (Fig 1 electrodes, 12, preprocessor 14, display 18) generate the measured electrocardiograph waveforms (Fig 2 and [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Burnes in view of Chang, Alizadeh, Kaib, Dominguez, and Smith to incorporate the controller configured to simultaneously generate the first, second, and third ECG waveforms of the first, second, and third, potential difference measurements. Providing the controller with the ability to generate and display the ECG waveforms advantageously allows for a user or physician to analyze the sensed ECG waveforms. Furthermore, providing the controller with a number of channels to simultaneously generate the ECG waveforms advantageously provides the device with the capability of continuous and accurate monitoring between the pairs of ECG electrodes (Kaib [0111]).
Claims 6-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Chang, in view of Alizadeh, in view of Kaib, in view of Dominguez as applied to claim 1, and in further view of Wang (U.S. PGPub No. 2011/0160601).
Regarding claim 6, Burnes further teaches wherein the electrodes of the second portion of the device are laterally spaced from one another (Fig 1 electrodes E3-E7 are laterally spaced).
Burnes fails to explicitly teach wherein the first portion is part of a waterproof casing.
In related prior art, Wang teaches a similar portable ECG device (Fig 2a device 10) wherein the device is encapsulated in an over-molded material ([0045] substrate 13 is a silicone material encapsulating the device and providing waterproofing as disclosed in [0048]; encapsulated substrate 13 is interpreted as a casing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of Burnes in view of Chang, Alizadeh, Kaib, Dominguez, and Wang to incorporate the a waterproof casing over the first portion to arrive at the device of claim 6. Doing so would advantageously provide the device with waterproofing properties ([0048]).
Regarding claim 7, in view of the combination of claim 6 above, Dominguez further teaches wherein the distance between the electrodes of the second portion is from about 20 mm to 80 mm (Fig 2 and Col 4 lns 11-49; distance between electrodes 33 and 35 is 40 mm, 60 mm between electrodes 35 and 37, and 60 mm between electrodes 37 and 39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a distance between the electrodes of the second portion from about 20 mm to 80 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to further optimize the position of the electrode(s) on the second section of the second portion of the device.
Burnes fails to explicitly teach wherein the second portion is waterproof encapsulated.
In related prior art, Wang teaches a similar portable ECG device (Fig 2a device 10) wherein the device is encapsulated in an over-molded material ([0045] substrate 13 is a silicone material encapsulating the device and providing waterproofing as disclosed in [0048]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second portion of Burnes in view of Chang, Alizadeh, Kaib, Dominguez, and Wang to incorporate the a waterproof encapsulation over the second portion to arrive at the device of claim 7. Doing so would advantageously provide the device with waterproofing properties ([0048]).
Regarding claim 19, in view of the combination of claim 1 above, 
Burnes fails to explicitly teach wherein the first portion is encapsulated in an over-molded material.
In related prior art, Wang teaches a similar portable ECG device (Fig 2a device 10) wherein the device is encapsulated in an over-molded material ([0045] substrate 13 is a silicone material encapsulating the device and providing waterproofing as disclosed in [0048]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of Burnes in view of Chang, Alizadeh, Kaib, Dominguez, and Wang to incorporate the a waterproof encapsulation over the first portion to arrive at the device of claim 19. Doing so would advantageously provide the device with waterproofing properties ([0048]).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Chang, in view of Alizadeh, in view of Kaib, in view of Dominguez as applied to claim 1, and in further view of Libbus (U.S. PGPub No. 2012/0108917).
Regarding claim 18, in view of the combination of claim 1 above, 
Burnes fails to teach an accelerometer located below a horizontal line through an uppermost of the electrodes and above a horizontal line through a lowermost of the electrodes.
Libbus teaches a similar device for measuring ECG signals (Fig 1J) wherein the device comprises an accelerometer ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Chang, Alizadeh, Kaib, Domingeuz, and Libbus to incorporate an accelerometer below an uppermost electrode and above a lowermost electrode to arrive at the device of claim 18. Doing so would be obvious to one of ordinary skill in the art to advantageously enable the device to monitor the position and orientation of the user such that the orientation data can be analyzed in combination with the ECG data ([0163]).
Claims 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Chang, in view of Wang, and in further view of Kaib.
Regarding claim 20, Burnes teaches a method of manufacturing a portable device for measuring electrocardiographic signals (device of Fig 1), the method comprising: forming a first portion comprising at least two ECG electrodes (Fig 1 first portion 212 is formed comprising electrodes E1 and E2); forming a second portion (Fig 1 second portion 210 is formed) comprising a horizontally elongated longer section and a horizontally elongated shorter section (see modified Fig 1 below), the longer section comprising at least three ECG electrodes (electrodes E3-E7), all of the ECG electrodes of the longer section being laterally spaced apart from each other (Fig 1 electrodes E3-E7 are spaced apart laterally), and the longer and shorter sections being lower than the first portion (section 210 lower than section 212); connecting a single chest encircling strap to only the longer and shorter sections below the ECG electrodes of the first portion to cause all of the electrodes to be in heart signal electrical flow locations (Fig 2a and Fig 3, strap 232 is a single chest encircling strap connecting only the longer and short sections of segment 210 to cause placement of electrodes to be in measurement regions); assisting in generating ECG waveforms with a controller (Fig 1 and [0032], controller connected to connector 140) to take multiple bipolar measurements between electrodes of the system (Fig 1 and [0028] describes bipolar system of electrodes E1-E10), and a layout of electrodes on the portable device is configured to cause the first portion of the device to be located superficially at a sinoatrial node of a heart of the user's body when the second portion is located superficially at an apex mitral area of the heart of the user's body (Fig 1 section 212 is configured to be located near a sinoatrial node of the heart and section 210 is configured to be located at an apex mitral area of the heart).

    PNG
    media_image2.png
    720
    635
    media_image2.png
    Greyscale

Burnes fails to teach locating a wireless communicator adjacent an intersection between the longer and the shorter sections
In related prior art, Chang teaches a similar portable device for ECG measurements (Fig 2 system 200) comprising a wireless communicator located between similar longer and short sections (Fig 2 data recorder 204 comprises wireless transmission component as disclosed in [0041], data recorder 204 is located between similar longer section (right) and shorter section (left)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Chang to incorporate the step of locating a wireless communicator located adjacent an intersection of the longer and the shorter sections. Doing so would have been obvious to one of ordinary skill in the art as the use of wireless transmission components is well-known in the art to yield the predictable result of wirelessly transferring physiological data acquired from the device (Chang [0041]; Burnes [0007]).
Burnes fails to teach encapsulating a waterproof casing that encloses the first portion.
In related prior art, Wang teaches a similar portable ECG device (Fig 2a device 10) wherein the device is encapsulated in an over-molded material ([0045] substrate 13 is a silicone material encapsulating the device and providing waterproofing as disclosed in [0048]; encapsulated substrate 13 is interpreted as a casing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of Burnes in view of Chang and Wang to incorporate the step of encapsulating a waterproof casing over the first portion. Doing so would advantageously provide the device with waterproofing properties ([0048]).
Burnes fails to explicitly teach the specific potential difference measurements taken in the bipolar ECG between the at least two electrodes of the first portion and the at least three electrodes of the second portion and that each potential difference measurement occurs simultaneously at three independent positions of a user’s body.
Kaib teaches a similar wearable ECG device (Fig 1E, [0046]) wherein a controller is configured to take potential difference measurements of between every possible pair of electrodes (Fig 5 and [0096-0098]) wherein the controller is configured to simultaneously take the first, second and third potential difference measurements at three independent positions of a user's body ([0111]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG system and controller of Burnes in view of Chang, Wang, and Kaib to incorporate the controller configured to simultaneously take first, second, and third potential difference measurements between the at least two electrodes of the first portion and the at least three electrodes of the second portion. Providing the controller configured to take potential difference measurements between every pair of electrodes advantageously allows the controller to analyze every potential pair of ECG electrodes to further process the ECG electrode pairs that provided the highest quality measurements ([0096-0099]). Providing the controller with a number of channels to simultaneously monitor all pairs of ECG electrodes advantageously provides the device with the capability of continuous and accurate monitoring between the pairs of ECG electrodes ([0111]).
Regarding claim 21, Burnes further teaches locating all of the ECG electrodes of the lower sections laterally outboard of the ECG electrodes of the first section (Fig 1, electrodes E3-E8 of the second section 210 are laterally outboard of the electrodes E1-E2 of the first section 212).
Regarding claim 23, in view of the combination of claim 20 above, Burnes further teaches creating the longer first section of the lower portion to have continuously curved upper and lower edges (Fig 1, longer section has continuously curved upper and lower edges), creating the second section to be offset angled from the first section at the intersection (Modified fig 1 above, shorter section is created at an offset angle relative to the longer section).
The combination discloses substantially all the limitations of the claim(s) except creating a substantially constant width dimension of the longer section between lateral ends thereof. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the step of creating a substantially constant width dimension of the longer section between lateral ends thereof, since applicant has not disclosed that the width dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a non-constant vertical dimension of the longer section as evidenced by Burnes disclosing the use of an arcuate shape or linear shape of the second portion 210 ([0023]).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Chang, in view of Wang, in view of Kaib, and in further view of Alizadeh.
Regarding claim 22, the Burnes/Chang/Wang/Kaib combination teaches the device of claim 20. 
Burnes fails to teach a lung or heart temperature monitor located between a pair of the ECG electrodes.
In related prior art, Alizadeh teaches a similar device (Device of Figs 2-3 for ECG monitoring with electrodes 25) a lung or heart temperature monitor located between a pair of the ECG electrodes (core body temperature 22 located between pair electrodes 25; temperature sensor 22 interpreted as heart or lung temperature monitor as it is directly related to a core body temperature). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Alizadeh to incorporate a body core temperature sensor between a pair of the electrodes. Providing a body core temperature sensor would advantageously provide the device with the ability to gather more physiological data ([0063] disclosing acquiring various types of physiological data in addition to ECG data).
Claims 24-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Kaib and in view of Wang.
Regarding claim 24, Burnes teaches a portable device for measuring electrocardiographic signals (device of Fig 1), the device comprising:(a) an uppermost, heart sinoatrial node-covering portion comprising ECG detectors (Fig 1 section of 212, 218, 208, and 214 comprising E1-2 and E9-10); (b) a lowermost portion elongated in a substantially horizontal direction and being located below the uppermost portion (Fig 1, section 210), comprising: (i) a heart apex mitral-covering section comprising a detector (Fig 1, left hand section of 210 having E8) ; (ii) a heart sinoatrial node-covering section comprising ECG detectors (Fig 1, right hand section of 210 having E3-E7); (c) a controller (Fig 1 and [0032], controller connected to connector 140) assisting to generate ECG waveforms with input from (Fig 1 and [0032], controller connected to connector 140) to take multiple bipolar measurements between electrodes of the system (Fig 1 and [0028] describes bipolar system of electrodes E1-E10): and (e) a single user strap removably attaching the detectors in operating positions with all of the ECG detectors being located where heart electrical signals flow, the single strap being a chest strap connected to only the lowermost portion (Fig 1 strap 232 connecting only the lowermost portion 210 and attaching the detectors to their locations for physiological monitoring).
Burnes fails to explicitly teach the specific potential difference measurements taken in the bipolar ECG between the detectors of the uppermost portion and the detectors of the lowermost portion.
In related prior art, Kaib teaches a similar wearable ECG device (Fig 1E, [0046]) wherein a controller is configured to take potential difference measurements of between every possible pair of electrodes (Fig 5 and [0096-0098]) wherein the controller is configured to simultaneously take the first, second and third potential difference measurements at three independent positions of a user's body ([0111]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG system and controller of Burnes in view of Kaib to incorporate the controller configured to simultaneously take first, second, and third potential difference measurements between the detectors as claimed. Providing the controller configured to take potential difference measurements between every pair of electrodes advantageously allows the controller to analyze every potential pair of ECG electrodes to further process the ECG electrode pairs that provided the highest quality measurements ([0096-0099]). Providing the controller with a number of channels to simultaneously monitor all pairs of ECG electrodes advantageously provides the device with the capability of continuous and accurate monitoring between the pairs of ECG electrodes ([0111]).
Burnes fails to teach a waterproof casing encapsulating the uppermost portion.
In related prior art, Wang teaches a similar portable ECG device (Fig 2a device 10) wherein the device is encapsulated in an over-molded waterproof casing material ([0045] substrate 13 is a silicone material encapsulating the device and providing waterproofing as disclosed in [0048]; encapsulated substrate 13 is interpreted as a casing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the uppermost portion of Burnes in view of Kaib and Wang to incorporate the waterproof casing encapsulating the uppermost portion to arrive at the device of claim 24. Doing so would advantageously provide the device with waterproofing properties ([0048]).
Regarding claim 25, in view of the combination of claim 24 above, Burnes further teaches locating four of the ECG detectors, which are electrodes, of the lowermost portion on the heart sinoatrial node-covering section (Fig 1 electrodes E3-E7 are on SA node section).
The combination discloses substantially all the limitations of the claim(s) except the heart sinoatrial node section being laterally longer than the heart apex mitral section.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the SA node section being laterally longer than the heart apex mitral section, since applicant has not disclosed that the lateral length of these sections solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the lateral lengths of each respective section being equal. 
Regarding claim 27, in view of the combination of claim 24 above, Burnes further teaches the heart sinoatrial node-covering section has a continuously curved upper edge (Fig 1, upper edge of right hand side of section 210 is continuously curved), the sections of the lowermost portion are offset angled from each other at an intersection of the sections (Fig 1, right and left sides of section 210 are at on offset angle to one another (i.e., they both curve at an upward angle relative to the intersection)), and the uppermost section is located above a horizontal line through the sections and the strap (uppermost section 212, 218, 208, 214 is above a horizontal line through the section 210 and strap 232).
The combination discloses substantially all the limitations of the claim(s) except the heart sinoatrial node section being laterally longer than the heart apex mitral section.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the SA node section being laterally longer than the heart apex mitral section, since applicant has not disclosed that the lateral length of these sections solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the lateral lengths of each respective section being equal.
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Kaib and in view of Wang as applied to claim 25, and in further view of Libbus.
Regarding claim 26, in view of the combination of claim 25 above, 
Burnes fails to teach an accelerometer located below a horizontal line through an uppermost of the electrodes and above a horizontal line through a lowermost of the electrodes.
Libbus teaches a similar device for measuring ECG signals (Fig 1J) wherein the device comprises an accelerometer ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Chang, Alizadeh, Kaib, Domingeuz, and Libbus to incorporate an accelerometer below an uppermost electrode and above a lowermost electrode to arrive at the device of claim 26. Doing so would be obvious to one of ordinary skill in the art to advantageously enable the device to monitor the position and orientation of the user such that the orientation data can be analyzed in combination with the ECG data ([0163]).
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Kaib and in view of Wang as applied to claim 25, and in further view of Alizadeh.
Regarding claim 28, in view of the combination of claim 24 above, 
Burnes fails to teach wherein the detector on the heart apex mitral-covering section is a pulse oximeter.
In related prior art, Alizadeh teaches a similar portable device for ECG (device of Figs 2-3) wherein a similar detector is a pulse oximeter (Fig 3 pulse oximeter 20). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heart apex mitral-covering section of Burnes in view of Kaib, Wang, and Alizadeh to incorporate a pulse oximeter to arrive at the device of claim 28. Providing a pulse oximeter sensor would advantageously provide the device with the ability to gather more physiological data ([0063] disclosing acquiring various types of physiological data in addition to ECG data).
Regarding claim 29, in view of the combination of claim 24 above, 
Burnes fails to teach a temperature sensor located vertically lower than at least one of the ECG detectors, and the temperature sensor being laterally located closer to a vertically elongated centerline line than are at least three of the ECG detectors.
Alizadeh further teaches a temperature sensor located vertically lower than at least one of the ECG detectors (Fig 3 temp sensor 22 lower than at least one ECG electrode 25), and the temperature sensor being laterally located closer to a vertically elongated centerline line than are at least three of the ECG detectors.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Burnes in view of Alizadeh to incorporate the body core temperature sensor vertically lower than at least one of the ECG electrodes. Providing a body core temperature sensor would advantageously provide the device with the ability to gather more physiological data ([0063] disclosing acquiring various types of physiological data in addition to ECG data).
The combination discloses substantially all the limitations of the claim(s) except and the temperature sensor is laterally located closer to a vertically elongated centerline than are at least three of the ECG electrodes.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the temperature sensor laterally closer to the vertical line than at least three of the ECG electrodes, since applicant has not disclosed that spatial location of the temperature sensor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any location of the temperature sensor relative to the ECG electrodes.
Response to Arguments
Applicant’s arguments, see remarks, filed 02/28/2022, with respect to the rejection(s) of claim(s) 1-2 and 4-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Chang and Alizadeh references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794